DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s arguments with respect to claim(s) 1, 3-5, 7-9, 11-18, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foucault (US 1592093).
Regarding claim 1, Foucault discloses a through bulkhead connector for a spa (the system of Foucault is capable of being used in a spa), comprising: a first fitting member (b, d) having a flange (right portion of d) and an adapter portion (left portion of d) extending from the flange and defining a first passageway (passageway of d) through the adapter portion and flange, and a U-shaped slot (f, col. 1, l. 38) in the flange; and 
a second fitting member (a, c) having a first end (right end of c) and a second end (left end of c), and a shoulder (h) adjacent to the second end, the shoulder being slidably receivable in the slot in the flange of the first fitting member (col. 1, ll. 33-39), the second fitting member further having a cylindrical body portion (body portion of c, col. 1, l. 34) defining a second passageway (passageway of c) through the second fitting member; 
wherein when the second fitting member is slidably connected to the first fitting member (h slides through f such that c and d are connected), the first passageway and the second passageway are in alignment with one another to allow for fluid flow through the first fitting member and the second fitting member (c and d are aligned to allow for fluid flow through a-d); and
wherein a closed end (closed end of f) of the U-shaped slot serves as a position stop restraining sliding movement of the shoulder of the second fitting member within the slot and functions to ensure alignment of the first passageway with the second passageway (when placed in f, the sliding movement of h is restrained).
Regarding claim 5, Foucault discloses wherein: the slot and flange are configured to prevent decoupling of the first fitting member from the second fitting member via an axial force exerted on either of the first fitting member or second fitting member (the connection of f and h does not allow for decoupling in the axial direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foucault (US 1592093) in view of English (US 3869000).
Regarding claims 3-4, Foucault discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Foucault further discloses a seal element (i); however, Foucault does not disclose an annular channel and the seal element positioned in the annular channel as claimed.
English discloses a well coupling including an annular channel (30) formed in an axial face of the second fitting member at the second end (col. 2, ll. 59-61); and
a seal element (31) positioned in the annular channel (col. 2, ll. 59-61); wherein when the second fitting member is connected to the first fitting member, the seal element contacts an axial face of the first fitting member surrounding the first passageway (31 contacts an axial face of 13 when connected).
It would have been obvious to one of ordinary skill in the art to have modified the system of Foucault, to include an annular channel and seal element as claimed, as taught by English, in order to ensure a fluid tight seal within the pipe union.
Claims 7-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foucault (US 1592093) in view of Force (US 9597258).
Regarding claim 7, Foucault discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Foucault does not disclose the first fitting member is configured for fluid connection with one of a water supply manifold and jet back and second fitting member is configured for fluid connection with the other of the water supply manifold and jet pack as claimed.
Force discloses a manifold and jet system for a spa wherein: the first fitting member (132) is configured for fluid connection with one of a water supply manifold and a jet pack having a plurality of nozzles (116, col. 3, ll. 43-45); and the second fitting member (118) is configured for fluid connection with the other of the water supply manifold and the jet pack (col. 3, l. 66 - col. 4, l. 2).
It would have been obvious to one of ordinary skill in the art to have modified the system of Foucault, to use the first and second fitting members configured for fluid connection for the jet pack and supply manifold as claimed, as taught by Force, in order to provide a connection which does not leak and is easy to install.
Regarding claim 8, Foucault discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Foucault does not disclose the first fitting member is configured for fluid connection with a jet pack having a plurality of nozzles; and the second fitting member is configured for fluid connection with a water supply manifold positioned behind a shell of a spa as claimed.
Force discloses a manifold and jet system for a spa wherein: the first fitting member (132) is configured for fluid connection with a jet pack having a plurality of nozzles (116, col. 3, ll. 43-45); and the second fitting member (118) is configured for fluid connection with a water supply manifold positioned behind a shell of a spa (col. 3, l. 66 - col. 4, l. 2; col. 5, ll. 5-10).
It would have been obvious to one of ordinary skill in the art to have modified the system of Foucault, to include the first and second fitting members configured for fluid connection for the jet pack and supply manifold as claimed, as taught by Force, in order to provide a connection which does not leak and is easy to install.
Regarding claim 9, Foucault discloses a pipe union including a through bulkhead connector (a-d), the through bulkhead connector having a first fitting member (b, d) having a flange (right portion of d) having a U-shaped slot (f, col. 1, l. 38) and an adapter portion (left portion of d) extending from the flange and defining a first passageway (passageway of d) through the adapter portion and flange, and a second fitting member (a, c) having a shoulder portion (h) receivable in the slot in the flange of the first fitting member for connecting the second fitting member with the first fitting member (col. 1, ll. 33-39), wherein a closed end (closed end of f) of the U-shaped slot functions as a position stop restraining sliding movement of the shoulder portion of the second fitting member within the slot (when placed in f, the sliding movement of h is restrained). 
However, Foucault does not disclose the use of the through bulkhead connector in a spa.
Force discloses a spa (col. 3, ll. 20-22), comprising: a shell (112) configured to contain a volume of water (112 is capable of containing a volume of water); 
a water supply manifold positioned behind the shell (col. 5, ll. 5-10); 
a jet pack (116) having an array of nozzles for directing pressurized jets of water and/or air into the volume of water (col. 5, ll. 10-17); and 
a through bulkhead connector (118) extending through the shell and fluidly interconnecting the water supply manifold with the jet pack (col. 5, ll. 5-10).
It would have been obvious to one of ordinary skill in the art to have modified the system of Foucault, to include the through bulkhead connector in a spa as claimed, as taught by Force, in order to provide a connection which can withstand axial forces which are largely present during the use of a spa.
Regarding claim 11, the combination above, and specifically Foucault further discloses wherein: the second fitting member includes a cylindrical body portion (body portion of c, col. 1, l. 34) defining a second passageway (passageway of c) through the second fitting member; 
wherein when the second fitting member is slidably connected to the first fitting member (slides through f such that c and d are connected), the first passageway and the second passageway are in alignment with one another to allow for fluid flow (c and d are aligned to allow for fluid flow through a-d) from the water supply manifold to the jet pack through the first fitting member and the second fitting member (the combination of Foucault and Force defines a passageway capable of supplying fluid from the water supply manifold to the jet pack as claimed).
Regarding claim 12, the combination above further discloses wherein: the first fitting member is connected to the jet pack (absent further limitation, Foucault as modified by Force provides the first fitting member is connected to the jet pack as the entirety of the spa is connected); and the second fitting member is connected to the water supply manifold (absent further limitation, Foucault as modified by Force provides the second fitting member is connected to the water supply manifold as the entirety of the spa is connected).
Regarding claim 13, the combination above, and specifically Force further discloses wherein: the first fitting member is connected to the water supply manifold (col. 4, ll. 55-59); and the second fitting member is connected to the jet pack (col. 3, ll. 43-45).
Regarding claim 14, the combination above, and specifically Foucault further discloses wherein: the second fitting member includes a first end (right end of c) and a second end (left end of c), and the shoulder adjacent to the second end; wherein the shoulder being shaped and dimensioned to be received in the slot of the first fitting member (col. 1, ll. 33-39). 
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foucault (US 1592093) in view of Force (US 9597258) as applied to claim 14 above, and further in view of English (US 3869000).
Regarding claims 15-16, Foucault discloses substantially all of the elements of the present invention as stated above in the rejection of claim 14.
Foucault further discloses a seal element (i); however, Foucault does not disclose an annular channel and the seal element positioned in the annular channel as claimed.
English discloses an annular channel (30) formed in an axial face of the second fitting member at the second end (col. 2, ll. 59-61); and a seal element (31) positioned in the annular channel (col. 2, ll. 59-61); wherein when the second fitting member is connected to the first fitting member, the seal element contacts an axial face of the first fitting member surrounding the first passageway to form a fluid-tight seal between the first fitting member and the second fitting member (O-ring 31 contacts an axial face of 13 to form a fluid-tight seal). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Foucault, to include an annular channel and seal element as claimed, as taught by English, in order to ensure a fluid tight seal within the pipe union.
Regarding claim 17, the combination above, and specifically Force further discloses an air supply manifold (col. 5, ll. 10-17) positioned behind the shell; and a second through bulkhead connector extending through the shell and fluidly interconnecting the air supply manifold with the jet pack (col. 3, ll. 39-42).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foucault (US 1592093) in view of Force (US 9597258) and English (US 3869000) as applied to claim 17 above, and further in view of Pinciaro (US 5920924).
Regarding claim 18, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 17.
However, the combination above does not disclose a first fitting element and a grommet as claimed.
Pinciaro discloses a hydrotherapy jet wherein: the second through bulkhead connector (10) includes a first fitting element (20) having a hollow body portion (hollow body portion of 20) and an annular flange (30) extending from the body portion, and a grommet (22) receivable on the body portion and having an annular flange (46); wherein the grommet is receivable in an aperture in the shell of the spa such that the annular flange of the grommet forms a fluid-tight seal with the shell (col. 4, ll. 12-17; col. 4, ll. 27-31).
It would have been obvious to one of ordinary skill in the art to have modified the system of Foucault, to include the through head bulkhead connector having a first fitting element and a grommet as claimed, as taught by Pinciaro, in order to provide an install means which is more flexible with different hole sizes through the tub shell and the grommet being resilient and able to seal a hole which may be slightly larger than the first fitting.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Force (US 9597258) in view of Foucault (US 1592093).
Regarding claim 21, Force discloses a method of fluidly connecting a jet pack (116) having an array of nozzles (116, col. 3, ll. 43-45) with a water and/or air supply manifold (col. 5, ll. 5-10), comprising the steps of (the normal use of Force requires the claimed method steps below): 
providing a water and/or air supply manifold with a first fitting member (132);
providing a jet pack having an array of nozzles with a second fitting member (118);
aligning the first passageway and the second passageway so as to provide fluid communication between the water and /or air supply manifold with the jet pack (132 aligns with 118).
However, Force does not disclose a first fitting member having a flange and adapter portion and a second fitting member having a shoulder as claimed.
Foucault discloses a pipe union including a first fitting member (b, d) having a flange (right portion of d) and an adapter portion (left portion of d) extending from the flange and defining a first passageway (passageway of d) through the adapter portion and flange, and a slot (f, col. 1, l. 38) in the flange; 
a second fitting member (a, c) having a first end (right end of c) and a second end (left end of c), and a shoulder (h) adjacent to the second end, and a cylindrical body portion (body portion of c, col. 1, l. 34) defining a second passageway (passageway of c) through the second fitting member; 
sliding the shoulder of the second fitting member into the slot in the flange of the first fitting member (h slides through f such that c and d are connected) to align the first passageway and the second passageway so as to provide fluid communication (c and d are aligned to allow for fluid flow through a-d).
It would have been obvious to one of ordinary skill in the art to have modified the system of Force, to include the through bulkhead connector as claimed, as taught by Foucault, in order to provide a connection which can withstand axial forces which are largely present during the use of a spa.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754